Citation Nr: 0719697	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  06-31 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that granted service connection for PTSD and 
evaluated the condition as 10 percent disabling.  The veteran 
perfected a timely appeal of this determination to the Board.

In June 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.  

As the appeal regarding the evaluation of the veteran's PTSD 
involves an original claim, the Board has framed this issue 
as shown on the title page.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  


FINDINGS OF FACT

The evidence of record indicates that the veteran's PTSD, 
while productive of some anxiety and sleep impairment, and 
some occupational and social impairment, the veteran's 
symptoms were noted to be mostly mild, occasional and 
transient, and the record indicates that the veteran's 
condition is not productive of depressed mood, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, recent events).


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation for 
PTSD in excess of 10 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board notes that in letters dated in April 2001, January 
2005, and March and July 2006, the RO provided the veteran 
with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  The veteran was provided with 
information regarding what the evidence must show with 
respect to his claim, and the RO provided adequate notice of 
the evidence which was not of record that was necessary to 
substantiate the claims, and also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  
The veteran was also generally invited to send information or 
evidence to VA that may support the claim.  

Here, the Board notes that, in Dingess v. Nicholson, the 
Court recently held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
veteran's claim for a initial higher disability rating for 
his service-connected PTSD; and under the circumstances, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991). 

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records,  a VA examination, 
and statements submitted by the veteran and his 
representative in support of the claim.  In this regard, the 
Board notes that, despite diligent efforts, the appellant's 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC) because they were 
apparently destroyed in the 1973 fire at that facility.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Increased rating claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

Here, the Board notes that the veteran's service medical 
records could not be obtained from the NPRC because they were 
apparently destroyed in the 1973 fire at that facility, and 
that the RO's diligent efforts to obtain the service medical 
records proved be futile.  The Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider benefit of the doubt and corroborative testimony 
such as buddy statements in cases where records are 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992); see also 
Veterans Benefits Administration Manual M21-1, part VI, 
(Manual) paragraph 7.25(b).  

In this case, the veteran's PTSD is currently rated as 10 
percent disabling under Diagnostic Code 9411.  Under this 
code, in order to receive a higher evaluation, the veteran's 
condition must be productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often). chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  If these criteria are met, a 30 
percent evaluation is warranted.

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's PTSD does not warrant an evaluation in excess 
of 10 percent.  

In reaching this determination, the Board notes that the 
veteran was afforded a VA examination in November 2005 in 
connection with his claim.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination. The veteran was noted to have been married 
three times and is now unmarried.  He has been divorced from 
his third wife since 1991.  He has two children, and was 
noted to have a close relationship with one of them.  He was 
also indicated to have one close friend that he visits once a 
month.  The veteran reported that his activities and leisure 
pursuits include walking on the boardwalk, reading, and 
fishing.  The examiner indicated no history of suicide 
attempts, assaultiveness or problematic substance abuse.  The 
veteran was noted to have past outpatient and inpatient 
treatment for anxiety, and the veteran was noted to be 
receiving individual psychotherapy for his PTSD symptoms.  
Regarding his symptoms, the veteran was noted to have 
recurrent and intrusive distressing recollections and dreams, 
markedly diminished interest or participation in significant 
activities, feelings of detachment or estrangement from 
others, and restricted range of affect.  He was indicated to 
have difficulty falling and staying asleep, hypervigiance, 
and exaggerated startle response.  These symptoms were 
generally noted to be mild and the examiner noted ongoing 
mild symptoms of PTSD since service.  Upon examination, the 
veteran was found be cooperative and friendly, with normal 
affect, but anxious mood.  He was intact as to person, time 
and place.  His thought processes were logical and goal 
oriented, his judgment was intact, and his intelligence was 
noted to be normal.  He was noted to have mild sleep 
impairment, mild obsessive behavior, but no hallucinations, 
no episodes of violence, and no homicidal or suicidal 
ideations.  The veteran was also noted to be able to maintain 
minimum personal hygiene and had no problems with activities 
of daily living.  The veteran's remote, recent, and immediate 
memory were all indicated to be normal.  The veteran was 
diagnosed with PTSD, mild, chronic.  He was assigned a GAF 
score of 60.  With respect to the effect of PTSD on his 
social and occupational functioning, the examiner found that 
the frequency was mostly occasional and the severity was 
mostly mild or transient.  

With respect to the GAF score note in the VA examination of 
the veteran, the Board notes that a GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60, indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  And 
a GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 10 percent under Diagnostic Code 
9411 has not been shown.  In order to meet the criteria for a 
higher evaluation, the veteran's condition must demonstrate 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

In this case, the veteran's condition was noted to be mild 
with mostly occasional and transient affects on occupational 
and social functioning.  Some anxiety was noted, but no 
depression was indicated.  The veteran was not indicated to 
be suspicious and no panic attacks or memory loss was 
indicated.  The veteran was noted to have symptoms of PTSD, 
to include recurrent and intrusive distressing recollections 
and dreams, markedly diminished interest or participation in 
significant activities, feelings of detachment or 
estrangement from others, and restricted range of affect.  
And he was indicated to have difficulty falling and staying 
asleep, hypervigiance, and exaggerated startle response.  The 
examiner, however, indicated that these symptoms were 
generally mild and upon examination, the veteran was found be 
cooperative and friendly, with normal affect.  His thought 
processes were logical and goal oriented, his judgment was 
intact, and his intelligence was noted to be normal.  And 
while, the veteran was noted to have mild sleep impairment 
and mild obsessive behavior, the veteran indicated no 
hallucinations, no episodes of violence, and no homicidal or 
suicidal ideations.  And the veteran was also noted to be 
able to maintain minimum personal hygiene and had no problems 
with activities of daily living.  The veteran was also noted 
to have close relationships with one of his children and a 
friend that he visits at least monthly.

Based on the foregoing, the Board finds that the veteran's 
PTSD does not warrant an evaluation in excess of 10 percent.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 10 
percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD is denied.




____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


